Exhibit 10.1

AMENDMENT NO. 1
TO
CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of March
29, 2007, is entered into among GLADSTONE BUSINESS INVESTMENT, LLC, as the
Borrower, DEUTSCHE BANK AG, CAYMAN ISLAND BRANCH, as a Committed Lender (the
“Committed Lender”), DEUTSCHE BANK AG, NEW YORK BRANCH (“Deutsche Bank”) as
Managing Agent (in such capacity, collectively the “Managing Agent”) and
Deutsche Bank as Administrative Agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the “Credit Agreement” referred to below.

PRELIMINARY STATEMENTS

A.            Reference is made to that certain Credit Agreement dated as of
October 19, 2006 among the Borrower, Gladstone Management Corporation, as
Servicer, the CP Lenders, the Committed Lenders, the Managing Agents and the
Administrative Agent (as amended, modified or supplemented from time to time,
the “Credit Agreement”).

B.            The parties hereto have agreed to amend certain provisions of the
Credit Agreement upon the terms and conditions set forth herein.


SECTION 1.  AMENDMENT.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 4 HEREOF, THE PARTIES HERETO HEREBY AGREE:


(A)           TO DELETE CLAUSE (A) IN THE DEFINITION OF “COMMITMENT” IN SECTION
1.1 OF THE CREDIT AGREEMENT AND SUBSTITUTE THE FOLLOWING THEREFOR:

(a) for Deutsche Bank AG, Cayman Island Branch, the commitment of such Committed
Lender to fund any Advance to the Borrower in an amount not to exceed
$200,000,000, as such amount may be modified in accordance with the terms
hereof; and


(B)           TO DELETE THE DEFINITION OF “FACILITY AMOUNT” IN SECTION 1.1 OF
THE CREDIT AGREEMENT AND SUBSTITUTE THE FOLLOWING THEREFOR:

“Facility Amount” means, at any time, $200,000,000; provided, however, that on
or after the Termination Date, the Facility Amount shall be equal to the amount
of Advances Outstanding.


(C)           TO DELETE THE DEFINITION OF “REQUIRED EQUITY INVESTMENT” IN
SECTION 1.1 OF THE CREDIT AGREEMENT AND SUBSTITUTE THE FOLLOWING THEREFOR:

“Required Equity Investment” means the minimum amount of equity investment in
the Borrower which shall be


--------------------------------------------------------------------------------


maintained by the Originator, in the form of Eligible Loans and/or cash having
an outstanding principal balance at all times prior to the Termination Date of
an amount equal to the greater of (i) $75,000,000 or (ii) the sum of the
Outstanding Loan Balances of the five largest Eligible Loans included as part of
the Collateral.


SECTION 2.           RAMP-UP PERIOD.  NOTWITHSTANDING THE PROVISIONS OF SECTION
1, FOR ALL PURPOSES HEREUNDER AND UNDER THE CREDIT AGREEMENT, INCLUDING FOR THE
PURPOSE OF CALCULATING THE COMMITMENT FEE AND THE PROGRAM FEE RATE, DURING THE
PERIOD FROM THE EFFECTIVE DATE TO THE EARLIER OF (A) THE DATE THAT IS 90 DAYS
AFTER THE EFFECTIVE DATE, OR (B) A BUSINESS DAY CHOSEN BY THE BORROWER UPON 3
BUSINESS DAYS WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, THE AMOUNTS SET FORTH
IN SECTION 1(A) AND (B) ABOVE (I.E. THE COMMITMENT AND THE FACILITY AMOUNT)
SHALL BOTH BE DEEMED TO BE $150,000,000, AND THEREAFTER SHALL BE $200,000,000 AS
STATED ABOVE.


SECTION 3.           REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY
REPRESENTS AND WARRANTS TO EACH OF THE OTHER PARTIES HERETO, THAT:


(A)           THIS AMENDMENT CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; AND


(B)           ON THE DATE HEREOF, BEFORE AND AFTER GIVING EFFECT TO THIS
AMENDMENT, OTHER THAN AS AMENDED OR WAIVED PURSUANT TO THIS AMENDMENT, NO EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED AND IS CONTINUING.


SECTION 4.           CONDITIONS.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE
FIRST BUSINESS DAY (THE “EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT OR
ITS COUNSEL HAS RECEIVED COUNTERPART SIGNATURE PAGES OF THIS AMENDMENT, EXECUTED
BY EACH OF THE PARTIES HERETO.


SECTION 5.           REFERENCE TO AND EFFECT ON THE TRANSACTION DOCUMENTS.


(A)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, (I) EACH REFERENCE IN
THE CREDIT AGREEMENT TO “THIS CREDIT AGREEMENT”, “THIS AGREEMENT”, “HEREUNDER”,
“HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A REFERENCE TO THE
CREDIT AGREEMENT AS AMENDED OR OTHERWISE MODIFIED HEREBY, AND (II) EACH
REFERENCE TO THE CREDIT AGREEMENT IN ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED AND/OR DELIVERED IN CONNECTION
THEREWITH, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED OR
OTHERWISE MODIFIED HEREBY.


(B)           EXCEPT AS SPECIFICALLY AMENDED, TERMINATED OR OTHERWISE MODIFIED
ABOVE, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT, OF ALL OTHER
TRANSACTION DOCUMENTS AND ANY OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS
EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE
AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE
AGENT, ANY MANAGING AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY OTHER
TRANSACTION


--------------------------------------------------------------------------------



DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED IN CONNECTION
THEREWITH, NOR CONSTITUTE A WAIVER OF ANY PROVISION CONTAINED THEREIN, IN EACH
CASE EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


SECTION 6.           EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE
AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO
THIS AMENDMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AMENDMENT.


SECTION 7.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SECTION 8.           HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED
HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


SECTION 9.           FEES AND EXPENSES.


(A)           THE BORROWER HEREBY CONFIRMS ITS AGREEMENT TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE COMMITTED LENDER, A “UPFRONT FEE”
IN THE AMOUNT OF $300,000, SUCH UPFRONT FEE TO BE DUE AND PAYABLE ON THE DATE
HEREOF.  IN THE EVENT THE BORROWER REQUESTS, PURSUANT TO SECTION 2.1(B) OF THE
CREDIT AGREEMENT, TO EXTEND THE COMMITMENT TERMINATION DATE PAST OCTOBER 18,
2007, BUT THE COMMITTED LENDER DECLINES TO GRANT SUCH EXTENSION, THE COMMITTED
LENDER WILL RETURN $150,000 OF THE UPFRONT FEE TO THE BORROWER ON OR BEFORE
OCTOBER 18, 2007 (THE “REBATE”).  HOWEVER, IN THE EVENT THE COMMITTED LENDER
AGREES TO EXTEND THE COMMITMENT TERMINATION DATE PAST OCTOBER 18, 2007, THE
COMMITTED LENDER SHALL BE ENTITLED TO A RENEWAL FEE OF $150,000, WHICH RENEWAL
FEE IS INCLUDED IN THE UPFRONT FEE PAYABLE HEREUNDER AND THE LENDER SHALL HAVE
NO FURTHER RECOURSE AGAINST THE BORROWER FOR SUCH FEES.  FOR AVOIDANCE OF DOUBT,
IN THE EVENT THE BORROWER DOES NOT REQUEST AN EXTENSION OF THE COMMITMENT
TERMINATION DATE PAST OCTOBER 18, 2007, THE BORROWER SHALL NOT BE ENTITLED TO
THE REBATE.


(B)           THE BORROWER HEREBY CONFIRMS ITS AGREEMENT TO PAY ON DEMAND ALL
REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT, MANAGING AGENTS OR
LENDERS IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS
AMENDMENT AND ANY OF THE OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS TO BE
EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION,
RATING AGENCY EXPENSES AND THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF
COUNSEL TO THE ADMINISTRATIVE AGENT, MANAGING AGENTS OR LENDERS WITH RESPECT
THERETO.

[Remainder of Page Deliberately Left Blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

GLADSTONE BUSINESS INVESTMENT, LLC

 

 

 

 

 

By:

 

 

 

 

 Name: George Stelljes III

 

 

 Title: President

 

Signature Page to Amendment No. 1 to Credit Agreement—Gladstone Business
Investment, LLC


--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG, CAYMAN
ISLAND BRANCH, as sole Committed
Lender

 

 

 

 

 

By:

 

 

 

 

 Name:

 

 

 Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 Name:

 

 

 Title:

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Managing Agent and as
Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 Name:

 

 

 Title:

 

 

 

 

 

By:

 

 

 

 

 Name:

 

 

 Title:

 

Signature Page to Amendment No. 1 to Credit Agreement—Gladstone Business
Investment, LLC


--------------------------------------------------------------------------------